Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Claim Status
	Pursuant with the most recent claim set filed 10/20/2021, Claims 1, 3-11, and 13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the original Notice of Allowance on 11/04/2021 but before the mailing date of the Corrected Notice of Allowance on 02/09/2022, which was necessitated by Applicants’ filing of a different IDS on 01/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Having reviewed the newly cited Foreign Patent Documents and Non-Patent Literature documents cited in IDS filed 02/02/2022, the claims remain in condition for allowance as set forth in the original Notice of Allowance mailed 11/04/2021 and the Corrected Notice of Allowance on 02/09/2022 (necessitated by Applicants’ filing of a different IDS on 01/27/0222).  The prior art does not teach or reasonably suggest the claimed method of treating cancer comprising administering to a subject in need thereof a combination therapy as recited in the present claims, specifically administering a PD-1 antagonist once every 21 days and a benzo[b]thiophene STING agonist once every 3 to 28 days, wherein the benzo[b]thiophene STING agonist is selected from the recited Markush grouping.  The recited benzo[b]thiophene STING agonists were patented by Applicants in USP No. 10,414,747, which has an effective filing date of 10/02/2017.  The present application has an effective filing date of 08/04/2017.  Accordingly, the ‘747 patent is not available as prior art against the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
	Claims 1, 3-11, and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629